      Case 1:20-cv-08554-PGG-JLC Document 13 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANKIE MONEGRO,

                            Plaintiff,

                -against-                                            ORDER

 BRILLIANCE NEW YORK, LLC, and                              20 Civ. 8554 (PGG) (JLC)
 VALOR 26, LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on October 14, 2020 (Cmplt. (Dkt. No. 1)), and the

Amended Complaint was filed on November 6, 2020. (Am. Cmplt. (Dkt. No. 6)) On October

16, 2020, this case was referred to Magistrate Judge James L. Cott for general pretrial

supervision. (Dkt. No. 5) On November 12, 2020, Plaintiff filed a notice of voluntary dismissal

as to Defendant Brilliance New York, LLC. (See Dkt. Nos. 10, 11)

               On December 24, 2020, Plaintiff filed proof of service as to Defendant Valor 26,

LLC. (Dkt. No. 12) To date, no answer has been filed by, and no appearance has been entered

for, Defendant Valor 26, LLC.

               Accordingly, Plaintiff will move for a default judgment as to Valor 26, LLC by

March 25, 2021, in accordance with Rule VIII of this Court’s individual rules of practice, which

are available on the Court’s website. If Plaintiff does not move for a default judgment by March

25, 2021, this case will be dismissed for failure to prosecute.

Dated: New York, New York
       March 11, 2021
